     Case 2:20-cv-09033-DSF-RAO Document 20 Filed 07/21/21 Page 1 of 1 Page ID #:99




1

2

3

4
                          UNITED STATES DISTRICT COURT
5                        CENTRAL DISTRICT OF CALIFORNIA
6

7        KRISTINA JONES,                          )       Case No. 2:20-cv-09033-DSF-RAO
8       Plaintiff,                                )
        vs.                                       )
9                                                       ORDER TO DISMISS WITH
        AMERICAN EXPRESS                          )     PREJUDICE
10      COMPANY; EXPERIAN                         )
        INFORMATION SOLUTIONS,                    )
11
        INC.; and DOES 1-10, inclusive,           )
12      Defendant(s).                             )
13

14

15

16          IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
17    this matter is dismissed in its entirety with prejudice pursuant to Federal Rule of
18    Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and
19    attorneys’ fees.
20          IT IS SO ORDERED.
21    DATED: July 21, 2021
22
                                               Honorable Dale S. Fischer
23                                             UNITED STATES DISTRICT JUDGE
24

25

26

27

28




                                         Order to Dismiss - 1
